Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to communication filed on 03/08/2021.  Claims 1-20 are currently pending.

Priority
	The instant application is a continuation of application 15/195443 which is now US Patent 10944823.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Interview Summary  
	Examiner proposed claim amendments to promote compact prosecution in order to advance prosecution.  On 02/28/2022 Examiner was informed the client would like to see an official rejection and not amend any claims until a formal correspondence has been received. Please see attached Interview Summary.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 11, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aizman (US Pub 20160011816).
1. With respect to independent claim 1, Aizman teaches a storage area network architecture comprising:
a first layer of servers, the first layer of servers comprising a plurality of file receiving servers, wherein the first layer of servers comprises a first subset of file receiving servers associated with a drop side and a second subset of file receiving servers associated with a pick-up side (see Aizman figs.2-3 and ¶0032-0038 tier1 and tier2 storage servers are distinct from each other);
a second layer of servers, the second layer of servers comprising a plurality of file sharing servers in communication with the first layer of servers, wherein the second layer of servers comprises a first subset of file sharing servers associated with the drop side and a second subset of file sharing servers associated with the pick-up side (see Aizman figs.2-3 tier1, tier2 and tier3 are layers of servers with tier2 being the second layer of servers, and ¶0014, ¶0078-0079 selecting the subset class of storage tiers of distributed storage systems); and
(see Aizman figs.2-3 tier2 and tier3 storage and ¶0040-0042, ¶0046 class of storage (CoS) servers allows for creation of Tiers (i.e. Tiers1-4) which are distinct from each other).

2. For claim 2, Aizman teaches the storage area network architecture of claim 1, further comprising: at least one load balancer in communication with the first layer of servers (see Aizman ¶0060 and ¶0070).

3. For claim 3, Aizman teaches the storage area network architecture of claim 2, further comprising: a plurality of different data centers in a plurality of different service networks in communication with the load balancer, wherein each one of the plurality of different data centers uses a different communication protocol to drop data and pick-up data (see Aizman fig.2 data network 118 and other network 214 are different data domains and ¶0066, ¶0086).

10. For claim 10, Aizman teaches the storage area network architecture of claim 1, wherein the first subset of file sharing servers replicates all data that is dropped to the second subset of file sharing servers (see Aizman ¶0042 and ¶0154).



14. For claim 14, Aizman teaches the storage area network architecture of claim 1, wherein a file receiving protocol utilized by at least one of: the first layer of servers, the second layer of servers, and the third layer of servers comprises a hypertext transfer protocol (see Aizman fig.4 and ¶0086 storage access using HTTP).

15. For claim 15, Aizman teaches the storage area network architecture of claim 1, wherein a file receiving protocol utilized by at least one of: the first layer of servers, the second layer of servers, and the third layer of servers comprises a hypertext transfer protocol secure (see Aizman fig.4 and ¶0086 storage access using HTTPS).

16. With respect to independent claim 16, please see the rejection of claim 1.
17. For claim 17, see the rejection of claim 2.
18. For claim 18, see the rejection of claim 3.
19. For claim 19, see the rejection of claim 4.  
20. With respect to independent claim 20, please see the rejection of claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizman (US Pub 20160011816) as applied to claim above, and further in view of Venkatesh et al. (US Pub 20170235950).
4. For claim 4, Aizman teaches all the limitations of claim.  Aizman is silent to teach the storage area network architecture of claim 1, further comprising: a domain controller server in communication with the first layer of servers, the second layer of servers and the third layer of servers to share security accounts among the first layer of servers, the second layer of servers and the third layer of servers.
Venkatesh teaches a self healing virtualization system with a plurality of hierarchical storage levels that identify and manage corrupt data (see Venkatesh Abstract). Venkatesh teaches a domain controller server in communication with the first layer of servers, the second layer of servers and the third layer of servers to share security accounts among the first layer of servers, the second layer of servers and the third layer of servers (see Venkatesh ¶0090 client requests read and write from a name server which can be a DNS server or a MICROSOFT domain controller).
	Therefore it would have been obvious at the time of the invention to a person having ordinary skill in the art to which the subject matter pertains to modify Aizman with 

5. For claim 5, Aizman/Venkatesh teaches the storage area network architecture of claim 4, wherein a failover is triggered when at least one connection is lost (see Aizman figs.2-3 and ¶0093, ¶0141).
6. For claim 6, Aizman/Venkatesh teaches the storage area network architecture of claim 4, wherein a failover is triggered when a number of data packets greater than a threshold is lost (see Aizman figs.2-3 and ¶0093, ¶0141). 

9. For claim 9, Aizman/Venkatesh teaches the storage area network architecture of claim 4, wherein the domain controller server comprises domain name server software (see Venkatesh ¶0090).

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizman (US Pub 20160011816), and further in view of Prahlad et al.(US Patent 9171008).
12. For claim 12, Aizman teaches all the limitations of claim.  Aizman is silent to explicitly teach the storage area network architecture of claim 1, wherein a file receiving protocol utilized by at least one of: the first layer of servers, the second layer of servers, and the third layer of servers comprises a file transfer protocol.
	Prahlad teaches a data storage cloud system that utilizes deduplication and data pruning (see Prahlad Absract).  Prahlad teaches wherein a file receiving protocol 
	Therefore it would have been obvious at the time of the invention to a person having ordinary skill in the art to which the subject matter pertains to modify Aizman with the FTP/SFTP taught by Prahlad in order to utilize a specific proprietary application layer protocol to transfer files in a storage system.

13. For claim 13, Aizman teaches all the limitations of claim 1.  Aizman is silent to explicitly teach the storage area network architecture of claim 1, wherein a file receiving protocol utilized by at least one of: the first layer of servers, the second layer of servers, and the third layer of servers comprises a secure file transfer protocol.
Prahlad teaches a data storage cloud system that utilizes deduplication and data pruning (see Prahlad Absract).  Prahlad teaches wherein a file receiving protocol utilized by at least one of: the first layer of servers, the second layer of servers, and the third layer of servers comprises a secure file transfer protocol (see Prahlad fig.2 and col.20 lines 6-20 FTP subagent manages connections to network agent 235 that utilize FTP and/or secure FTP).
Therefore it would have been obvious at the time of the invention to a person having ordinary skill in the art to which the subject matter pertains to modify Aizman with the FTP/SFTP taught by Prahlad in order to utilize a specific and secure proprietary application layer protocol to transfer files in a storage system.
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/M.A/
March 18, 2022Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456